ORDER
The Disciplinary Review Board having filed with the Court a report recommending that by way of reciprocal discipline, THEODORE J. SEGAL of PHOENIX, ARIZONA, who was admitted to the bar of this State in 1972, and who was temporarily suspended from the practice of law by Order of the Court dated October 15, 1996, and who remains suspended at this time, be disbarred following his disbarment in the State of Arizona for the knowing misappropriation of client funds;
And THEODORE J. SEGAL having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that THEODORE J. SEGAL be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by THEODORE J. SE-GAL, pursuant to Rule 1:21-6, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed *432to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that THEODORE J. SEGAL be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.